The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




              Dated: November 8 2019



                                  UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF OHIO
                                          WESTERN DIVISION



 In Re: Matthew A. Stark                                  )    Case No. 18-30014
                                                          )
                     Debtor.                              )    Chapter 7
                                                          )
 Ericka S. Parker, Trustee,                               )    Adv. Pro. No. 19-03024
                                                          )
                     Plaintiff,                           )    JUDGE MARY ANN WHIPPLE
        v.                                                )
                                                          )
 Matthew A. Stark,                                        )
                                                          )
                     Defendant.                           )
                                                          )
                                                          )



   MEMORANDUM OF DECISION AND ORDER RE: SUMMARY JUDGMENT MOTION

    This adversary proceeding is before the court on a Motion for Summary Judgment [Doc. # 11] filed
by Plaintiff Ericka S. Parker, the trustee in the underlying Chapter 7 bankruptcy case (“Plaintiff” or
“Trustee”). Defendant Matthew A. Stark (“Defendant” or “Debtor”) is the debtor in the underlying
Chapter 7 case. The Trustee’s complaint seeks revocation of Defendant’s discharge under 11 U.S.C. §
727(a)(6)(A), (d)(2) and (d)(3) on the basis of an alleged refusal to obey a lawful order of the court. No
response to the Trustee’s summary judgment motion has been filed by Defendant. For the following
reasons, however, the Trustee’s motion will be denied.


19-03024-maw        Doc 12        FILED 11/08/19      ENTERED 11/08/19 15:42:26                Page 1 of 5
    The district court has jurisdiction over Defendant’s underlying Chapter 7 bankruptcy case as a case
under Title 11 and over all proceedings arising in or related to that case, including this adversary
proceeding. 28 U.S.C. § 1334(a) and (b). The Chapter 7 case and all proceedings arising under Title 11,
including this adversary proceeding, have been referred to this court for decision. 28 U.S.C. § 157(a) and
General Order 2012-7 entered by the United States District Court for the Northern District of Ohio. This
adversary proceeding is a core proceeding in which this court can make a final determination because it
involves a determination as to a debtor’s right to a discharge. 28 U.S.C. § 157(b)(2)(J).
                                         LAW AND ANALYSIS
   Under Rule 56 of the Federal Rules of Civil Procedure, made applicable to this proceeding by Federal
Rule of Bankruptcy Procedure 7056, summary judgment is only proper where there is no genuine dispute
as to any material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(a). In reviewing a motion for summary judgment, all inferences “must be viewed in the light most
favorable to the party opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586-88 (1986); Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014).
   The party moving for summary judgment always bears the initial responsibility of informing the court
of the basis for its motion, “and identifying those portions of ‘the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits if any’ which it believes demonstrate
the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). With
respect to issues on which the nonmoving party bears the burden of proof, the burden on the moving party
may be discharged by pointing out to the court that there is an absence of evidence to support the
nonmoving party’s case. Id. Where the moving party has met its initial burden, the adverse party “may
not rest upon the mere allegations or denials of his pleading but . . . must set forth specific facts showing
there is a genuine issue for trial.” Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986). Even when a
party fails to respond to a motion for summary judgment, the court must nevertheless satisfy itself that the
moving party has met the demands of Rule 56 before granting the motion. Guarino v. Brookfield Twp.
Trustees, 980 F.3d 399, 407 (6th Cir. 1992).
   This adversary proceeding arises out of Defendant’s underlying Chapter 7 case, In re Stark, Case No.
18-30014, which he filed in this court on January 3, 2018. [Case No. 18-30014, Doc. # 1]. On March 7,
2018, the Trustee filed in the Chapter 7 case a Motion for Turnover of Property, seeking bank statements
for all of Debtor’s bank accounts at the date of filing. [Case No. 18-30014, Doc. # 13]. Defendant did
not oppose the motion for turnover. On March 27, 2018, the court entered an unopposed order directing
Defendant/Debtor as follows:
                                                     2


19-03024-maw       Doc 12     FILED 11/08/19       ENTERED 11/08/19 15:42:26            Page 2 of 5
       IT IS ORDERED that the Debtor(s) shall surrender to the Trustee on or before April 21,
       2018, a copy of the bank statements from all bank accounts evidencing the balance(s) on
       deposit on the date of filing of the bankruptcy petition.

[Case No. 18-30014, Doc. ## 14, 15]. The court entered Debtor’s Chapter 7 discharge on May 2, 2018.
[Case No. 18-30014, Doc. ## 19, 20].
   The Trustee timely filed this adversary proceeding against Debtor on May 7, 2019. Parker v. Stark
Adv. Pro. No. 19-03024. [Doc. # 1]; see 11 U.S.C. § 727(e)(2)(B). The complaint seeks to revoke
Defendant’s Chapter 7 discharge on the basis that he refused to obey a lawful court order, specifically the
turnover order described above. Defendant timely answered the Complaint, denying the averments of
paragraphs 5-7. Those paragraphs are the factual meat of the Complaint regarding the turnover order and
Defendant’s alleged noncompliance with it.
   The disconnect is that the Trustee’s Complaint incorrectly pleads the contents of the turnover order.
The Trustee’s affidavit in support of summary judgment likewise misstates the contents of the turnover
order. Both state that the court’s turnover order directed Debtor to turnover both copies of his 2017 state
and federal tax returns, which it appears he did do, [Complaint, Doc. # 1, ¶ 6, and Doc. # 5], and the
prorated non-exempt refunds due thereunder, which she calculates to be $3,282.29, and that he did not do.
While the court need only consider the cited materials--namely in this case the Trustee’s affidavit--, Rule
56(c)(3) also states that the court “may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3)
(emphasis added). This provision affords “[t]he court and the parties great flexibility with regard to the
evidence that may be used on a [summary] judgment proceeding.” Humphreys & Partners Architects, L.P.
v. Lessard Design, Inc., 790 F.3d 532, 538 (4th Cir. 2015), quoting 10A Charles Alan Wright, Arthur R.
Miller & Mary Kay Kane, Federal Practice and Procedure § 2721 (3d ed.1998). The court may consider
materials that would themselves be admissible at trial, id., as the turnover motion and order would be.
  Because they are a matter of record in the underlying Chapter 7 case, and because this adversary
proceeding revolves around what happened in that Chapter 7 case, the court will exercise its discretion
and take judicial notice of and consider the contents of the turnover motion and the turnover order.
The court may take judicial notice of its own records and files, including of prior litigation closely related
to the matter at hand. St. Louis Baptist Temple, Inc. v. Federal Deposit Ins. Co, 605 F.2d 1169, 1172.
(10th Cir.1979). “The doctrine of judicial notice applies to motions under Rule 56.” Wright, Miller &
Kane, Federal Practice and Procedure § 2723; St. Louis Baptist Temple, Inc., 605 F.2d at 1171-72.
Moreover, given the summary judgment process, “the court is obliged to take account of the entire setting
of the case on a Rule 56 motion.” Wright, Miller & Kane, Federal Practice and Procedure § 2721.When
                                                   3


19-03024-maw       Doc 12     FILED 11/08/19        ENTERED 11/08/19 15:42:26            Page 3 of 5
the court does that, the problem is that the motion requests and the order directs only that Debtor turnover
bank statements from the date of filing of the Chapter 7 case. Neither the motion nor the order address
turnover of any tax returns and tax refunds. It could thus be said that there is a genuine issue of material
fact, which would necessitate denial of the motion for summary judgment but also point to a trial to resolve
that dispute. But that procedural outcome does not make any sense, because the turnover order says what
the turnover says. And what it says is not going to change at trial.
   At the same time, the court is mindful Defendant has not filed an affidavit or otherwise contested the
Trustee’s factual averments in her Affidavit in accordance with the procedure set forth in Rule 56(c) of
the Federal Rules of Civil Procedure. If the court does not take judicial notice of and consider the content
of the actual turnover order, the facts articulated by the Trustee in her Affidavit have not been disputed by
Debtor and would appear to entitle her to judgment in her favor as a matter of law under §727(d)(3) and
(a)(6)(A) for refusal to obey a lawful order of the court. Under Rule 56(e), the court has four options
where a party fails to properly address another party’s assertions of fact as required by Rule 56(c). They
are: (1) giving the other party (here the Defendant) an opportunity to properly support or address the fact;
(2) considering the fact undisputed for purposes of the motion; (3) granting summary judgment if the
motion and supporting materials—including the facts considered undisputed--show that the movant is
entitled to it; or (4) issuing any other appropriate order. Fed. R. Civ. P. 56(e).
   Affording Defendant under Rule 56(e)(1) an opportunity to contest the Trustee’s Affidavit with an
affidavit of his own or by pointing out the contents of the turnover order and requesting the court to take
judicial notice of it gets the adversary proceeding to the same place it would be with the court considering
its contents under the authority of Rule 56(c)(3). A genuine dispute of material fact would exist, albeit one
whose outcome at trial is predestined, making a trial an unnecessary waste of time based on the factual
averments of the Complaint.
   The options available to the court under Rule 56(e)(2) and (3) would work together in this case and
result in the court granting the Trustee’s motion. The contents of the turnover order as averred in the
Trustee’s Affidavit to include that it required turnover of nonexempt 2017 tax refunds would be taken as
undisputed. Based on that undisputed fact and the equally undisputed fact from the Affidavit that Debtor
did not turnover the nonexempt 2017 refund amount that she determined to be due to the estate, Plaintiff
would be entitled to summary judgment as a matter of law under § 727(a)(6)(A) and (d)(2). But given the
contents of the turnover order and the court record, that outcome is like saying the emperor is wearing
clothes when he is not.

                                                       4


19-03024-maw        Doc 12     FILED 11/08/19       ENTERED 11/08/19 15:42:26           Page 4 of 5
    The court will take up the fourth option under Rule 56(e)(4) and issue an “appropriate order.” In
exercising this option, “the choice among possible orders should be designed to encourage proper
presentation of the record.” Fed. R. Civ.P. 56(e) advisory committee’s note to 2010 amendment. The
appropriate order the court will issue is denial of the motion for summary judgment with leave for Plaintiff
to amend the Complaint. In situations like this where the moving party seems to have discharged the
burden of demonstrating that no genuine issue of facts exists, the court nevertheless retains limited
discretion to deny a motion for summary judgment. Andrew v. Clark, 561 F.3d 261, 271 (4th Cir. 2009).
                                                                                                                            1
    The legal basis for the averments in the Trustee’s complaint is 11 U.S.C. § 727(d)(3) and (a)(6)(A).
The caption of the complaint also refers to § 727(d)(2) as a basis to revoke Defendant’s Chapter 7
discharge. Section 727(d)(2) states that the court shall revoke a debtor’s discharge when:
                 [T]he debtor acquired property that is property of the estate, or became entitled to acquire
                 property that would be property of the estate, and knowingly and fraudulently failed to
                 report the acquisition of or entitlement to such property, or to deliver or surrender such
                 property to the trustee.

11 U.S.C. § 727(d)(2). While the complaint caption refers to this provision, the averments of the Trustee’s
complaint and her Affidavit do not articulate facts that support it, to include acquisition of property of the
estate and knowing and fraudulent conduct in the failure to deliver such property, in this instance without
a court order directing it. See Wyss v. Fobber (In re Fobber), 256 B.R. 268 (Bankr. E.D. Tenn. 2000)
(discussing averments of complaint and elements of proof under § 727(d)(2)). While the Trustee may be
available to aver and eventually substantiate, on summary judgment or otherwise, knowledge and
fraudulent conduct on Defendant’s part with respect to property of the estate, she had not done so thus far.
        Based on the foregoing reasons and authorities,
        IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [Doc. # 11] is DENIED, without
prejudice; and
        IT IS FURTHER ORDERED that Plaintiff is given leave under Fed. R. Bankr. P. 7015 and Fed.
R. Civ. P. 15(a)(2) to, and shall file an amended complaint, on or before November 22, 2019, absent
which the court will dismiss this action without further notice or opportunity for hearing under Fed. R.
Civ. P. 7041, Fed. R. Civ. P. 41(b) and 11 U.S.C. §105(a).




1
 The complaint also cites § 727(d)(2). Plaintiff does not argue that section in his motion and the facts do not support it. An
example of a § 727(d)(2) claim would be if the vehicle had been sold and the proceeds received and retained by the Defendants,
which has not been alleged. E.g., Wyss v. Fobber (In re Fobber), 256 B.R. 268 (Bankr. E.D. Tenn. 2000).
                                                              5


19-03024-maw          Doc 12       FILED 11/08/19          ENTERED 11/08/19 15:42:26                  Page 5 of 5
